218 F.3d 826 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ROBERT P. CROTTEAU, Defendant-Appellant.
No. 00-1032
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 17, 2000Decided July 10, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 99 CR 70--John C. Shabaz, Chief Judge.
Before BAUER, COFFEY and KANNE, Circuit Judges.
COFFEY, Circuit Judge.


1
On July 14, 1999, a grand  jury returned a one-count indictment charging the  defendant-appellant, Robert Crotteau, with  "knowingly and unlawfully [taking], by force and  violence, and by intimidation, from the person  and presence of others, money totaling  approximately $1,430," in violation of 18 U.S.C.  sec.sec. 2113(a) and (d), and after a jury trial,  he was found guilty as charged. Following the  sentencing hearing, the trial court sentenced him  to 87 months' imprisonment, restitution in the  amount of $1430, a $100 special assessment, and  5 years' supervised release. On appeal, Crotteau  challenges: 1) an evidentiary ruling granting the  government's motion to exclude the defendant's  psychologist from offering expert testimony; 2)  the court's ruling striking the testimony of  defendant's proffered expert regarding the height  of the bank robber; 3) the sufficiency of the  evidence supporting his conviction; and 4) the  content of a note sent to the jury by the trial  judge. We affirm.

I.  BACKGROUND

2
In late 1996 and early 1997, the defendant,  Robert Crotteau, was living at 2202 26th Avenue,  Rice Lake, Wisconsin,1 approximately 3« miles  by car, and 1« miles by snowmobile, from the town  of Brill, Wisconsin. A major state snowmobile  trail ran from the back of the property into  Brill.


3
During late 1996 and early 1997, Crotteau  talked with David Demars about the possibility of  robbing a bank, specifically the Brill State  Bank, because both of them were in need of money.  Demars and Crotteau concluded that it would be  best to rob the bank in the early morning when  the tills were still full of money. They also  concluded that it would be best to rob the bank  when the weather was snowy because it would be  harder for law enforcement to track them, or to  even respond to a robbery. Also during the  conversation, Demars and Crotteau discussed using  a snowmobile as a getaway vehicle. Finally, they  discussed the best weapon to use and Demars  suggested using Crotteau's black BB gun, which  looked like a semi-automatic pistol, because  Demars thought that a prison sentence would be  shorter if a BB gun was used instead of a real  gun. During this time period, Crotteau also had  a conversation with his friend, Daniel Swanson,  in which the defendant discussed robbing a bank  in bad weather.

1.  The Brill State Bank Robbery

4
January 10, 1997, was a windy, snowy day in the  Rice Lake, Wisconsin area, and at approximately  9:20 a.m., a man wearing dark knit gloves, a  hooded army-type jacket, and a ski mask, exposing  only his eyes, entered the Brill State Bank,  carrying a black gun that resembled a semi-  automatic pistol in his left hand and a cream  colored canvas bag with some red on its side in  his right hand. While displaying the weapon to  the bank teller, Janice Saffert, the man demanded  "I want your 20s in the bag." Saffert complied  and placed $1430 into the bag, and upon receiving  the bag of money, the robber fled the bank on  foot and made his escape, apparently unobserved  by any witnesses.


5
Immediately following the robbery, Saffert  reported to the police that the bank robber was  approximately 5'2" in height, but after viewing  the bank surveillance video and seeing that the  robber was leaning over on the teller's counter,  she stated that the robber's height was 5'8" or  5'9". She also described for the authorities the  gun used by the robber, his clothes, gloves,  mask, body shape, voice, and eyes, as well as his  race and approximate age.


6
2. The Victim's Report of the Robber's Return to  the Bank


7
On October 17, 1997, the defendant, Crotteau,  went to the Brill State Bank to exchange coins  for currency and the teller that assisted  Crotteau on this occasion happened to be Janice  Saffert, the victim teller from the January 10,  1997, robbery. On this October day, Crotteau had  a bag in his right hand, apparently similar to  the one used in the robbery, which he placed on  the teller's counter. Upon seeing Crotteau at her  counter, Saffert thought to herself, "Oh my God,  I think he's the one." According to Saffert, her  heart was beating fast, her hands became sweaty,  and her knees were wobbly. As she was counting  the coins for Crotteau, Saffert tried to get a  closer look at him. When she returned to her  teller station after counting the coins, she  asked Crotteau a few questions, including his  name, in order that she could hear his voice and  compare it with the robber's. After Crotteau left  the bank building, Saffert informed her co-  workers that he was the robber. One of her co-  workers followed Crotteau out of the bank and  wrote down his vehicle license plate number, in  hopes of assisting law enforcement in  apprehending him.

3.  The FBI Investigation

8
As a result of the encounter on October 17,  1997, Janice Saffert was certain that Crotteau  was the man who robbed her on January 10, 1997.  The authorities were then notified, and the FBI  commenced an investigation of Robert Crotteau as  a possible suspect. Crotteau and many of his  family members and friends were interviewed by  the FBI and local law enforcement officials.  David Demars told investigators that, after the  January 1997 Brill bank robbery, Crotteau gave  him cash in amounts ranging from $20 to $80 for  items he wanted to buy on five or six occasions.  Prior to the robbery, Demars and Crotteau  occasionally hunted for cigarette butts to smoke,  but after the robbery, there were times when  Crotteau bought packs of cigarettes for Demars  and his wife. Additionally, whereas in late 1996  and early 1997 the two men would often talk about  robbing banks to get some extra money, after the  bank robbery, Crotteau would either change the  subject or ignore Demars whenever he brought up  the possibility of committing a bank robbery.  Finally, Demars viewed the bank surveillance  video of the robbery and concluded that, based on  the robber's build, his walk, and the way he  carried himself, the robber looked very much like  Robert Crotteau.


9
David Demars' wife, Crystal Demars, was also  interviewed by law enforcement authorities  regarding the robbery. She had known Crotteau for  six years at the time of the interview and had  lived with him for some time at the house in Rice  Lake. She viewed the surveillance video and also  concluded that, based on the way the robber  walked and carried himself, he was Robert  Crotteau.


10
Jennifer Burt, Crotteau's former girlfriend who  lived with him on the Demars' property at the  time of the Brill State Bank robbery, was  interviewed by local law enforcement officers in  the Rusk County, Wisconsin jail where she was  incarcerated at the time. The officers showed  Burt both the October 17, 1997 bank video and the  video of the robbery on January 10, 1997. Without  hesitation, Burt identified the individual in the  October 17 surveillance video as Robert Crotteau.  When shown the video of the robbery, her demeanor  changed, she became very quiet, and she looked  down at the floor, stating that she did not see  anything that she recognized in the video. Burt  viewed the video a second, and then a third,  time, but both times she told the officers that  she did not recognize anything in the video. As  Burt was led back to her cell, she began to cry  and was brought back to the video room, where she  told the officer that it appeared to her that the  person concealing his identity in the bank  robbery video was Robert Crotteau. Burt advised  the officer that she was due to be released from  jail soon and that she did not want to be called  to testify.


11
David Apfel, also a close friend of Crotteau,  stated during an interview with the FBI that  Crotteau told him that he (Crotteau) had to be  careful because the FBI was watching him for the  Brill State Bank robbery. When Apfel asked  Crotteau why he was not spending the money he had  obtained in the heist, the defendant said  "something like maybe some day or something like  that."


12
David and Crystal Demars and Jennifer Burt all  told the FBI that Crotteau had access to, and  occasionally was observed wearing, green Army  jackets, snowmobile boots, black stretch gloves,  and a snowmobile mask. They also stated that he  had a BB gun that looked exactly like the one  seen in the Brill bank robbery surveillance  video. Burt, Crotteau's girlfriend, had a cream-  colored bag with "Marlboro" in red letters on the  side when she lived with him and she left it with  the defendant after she moved out.


13
When the FBI interviewed Crotteau in July of  1999, he told them that in January of 1997, he  was 18 years old, 5'9" to 5'10" tall, and weighed  approximately 150 pounds. He also denied that he  had ever jokingly, much less seriously, discussed  robbing a bank with his friends. Crotteau also  told the FBI that he was not involved in the  Brill State Bank robbery, had never worn an Army-  type jacket or Parka, and that he never owned nor  wore snowmobile-type boots with the fur lining  sticking out at the top. Furthermore, he insisted  that he never had a canvas bag with red lettering  on it, and that he had never seen such a bag nor  had he ever seen his girlfriend in possession of  such a bag. Crotteau did admit to the FBI that he  owned BB pistols that looked like semi-automatic  weapons (like the one used in the Brill bank  robbery).

4.  Crotteau's Trial By Jury

14
On October 12 and 13, 1999, Crotteau was  brought to trial before a jury in the Western  District of Wisconsin. At the final pre-trial  hearing on October 8, 1999, the government filed  a motion to exclude the defendant's psychologist  from testifying as an expert on the reliability  of eyewitness identification. The district court  reserved ruling on the motion until such time as  it could be considered in light of the evidence  offered at trial. The matter was again brought up  on the second day of trial, October 13, 1999,  after the close of the government's case. After  defense counsel made an offer of proof, the trial  court granted the motion to exclude the  psychologist's testimony on the ground that it  would not be helpful to the jury.


15
During the course of the trial, the defense  called Ray Miller, a friend of Crotteau, to offer  expert testimony on the height of the bank robber  and the defendant by comparing the two bank video  surveillance tapes offered at trial (one of the  robbery and the other of Crotteau's October 17,  1997 trip to the bank to cash in his spare  change). After the jury had heard Miller's  testimony on direct and the government had cross-  examined him, the government moved to strike  Miller's testimony on the grounds that he was not  a qualified expert under Fed. R. Evid. 7022 and  that his opinion was not admissible under Fed. R.  Evid. 703.3 The trial judge granted the  government's motion to strike the testimony and  instructed the jury accordingly.


16
At the close of the government's case in chief,  Crotteau moved for a judgment of acquittal under  Rule 29.4 The judge denied Crotteau's motion,  and the case went to the jury.


17
The jury started its deliberation at  approximately 1:00 p.m. on October 13, 1999. At 3:57 p.m., the jury sent a written note  requesting a definition of reasonable doubt. The  trial judge met with the parties and, after a  brief argument, sent a note back to the jury at  4:45 p.m., stating as follows


18
Members of the jury. No definition of reasonable  doubt is available. The phrase is self  explanatory and is its own best definition. Will  you also join us in court at 6 p.m. for  adjournment until 9 a.m. tomorrow.


19
Although he objected to the reasonable doubt  statement and urged the court to craft a  definition for the jury, counsel for Crotteau did  not object to the last sentence of the note  (regarding adjournment) when the court read the  proposed note to the parties prior to sending it  to the jury. At 5:30 p.m., the jury found  Crotteau guilty of the robbery of the Brill State  Bank on January 10, 1997.


20
Crotteau appeals from that conviction on  numerous grounds. Specifically, he asks us to  determine: 1) whether the district court abused  its discretion by excluding expert testimony on  the reliability of the eyewitness identification  of the defendant made by the victim bank teller  (Saffert); 2) whether the trial court abused its  discretion by striking the testimony of a defense  witness (Ray Miller), offering expert testimony  as to the height of the bank robber; 3) whether  the evidence is sufficient to sustain Crotteau's  armed bank robbery conviction; and 4) whether the  trial judge committed plain error by informing  the jury, approximately four hours into its  deliberations, that the court planned to adjourn  for the day at 6:00 p.m.

II.  DISCUSSION

21
A. Exclusion of Expert Testimony Regarding  Reliability of Eyewitness Identification


22
Initially, Crotteau contends that the district  court erred when it excluded, as unhelpful to the  jury, a psychologist's expert testimony on the  reliability of eyewitness identification. The  expert testimony was specifically designed to  discredit the identification of Crotteau as the  robber made by the victim bank teller, Janice  Saffert, by demonstrating that Saffert may have  suffered from a form of post-traumatic stress  disorder as a result of the bank robbery. Thus,  when Crotteau walked into the bank on October 17,  1997, carrying a bag similar to the one used in  the robbery, Saffert experienced a flashback of  sorts and would thereby not have been able to  accurately identify Crotteau as the robber.


23
Given that there is no allegation that the  trial judge improperly applied the framework set  forth in Daubert v. Merrell Dow Pharmaceuticals,  Inc., 509 U.S. 579 (1993), we review the trial  judge's decision to exclude expert testimony for  an abuse of discretion. See United States v.  Hall, 165 F.3d 1095, 1101 (7th Cir.), cert.  denied, 119 S. Ct. 2381 (1999). Thus, our review  focuses on the issue of whether the trial judge  abused his discretion in not allowing this  defense expert to testify.


24
As this court has explained, we afford great deference to a judge's evidentiary rulings:


25
We review a trial judge's determination of the  admissibility of evidence under the abuse of  discretion standard. We afford great deference to  the trial court's determination of the  admissibility of evidence because of the trial  judge's first-hand exposure to the witnesses and  the evidence as a whole, and because of the  judge's familiarity with the case and ability to  gauge the impact of the evidence in the context  of the entire proceeding. Indeed, [a]ppellants  who challenge evidentiary rulings of the district  court are like rich men who wish to enter the  Kingdom: their prospects compare with those of  camels who wish to pass through the eye of the  needle. Because we give special deference to the  rulings of the trial judge[,] [a defendant]  obviously "carries a heavy burden. In this  context, we will not reverse unless the record  contains no evidence on which [the district  court] rationally could have based [its]  decision, or where the supposed facts found are  clearly erroneous. Moreover, if an error in the  admission or exclusion of evidence was committed  during the trial, the court will grant a new  trial only if the error had a substantial  influence over the jury, and the result reached  was inconsistent with substantial justice.


26
United States v. Walton, 217 F.3d 443, 449 (7th  Cir. June 14, 2000) (internal citations and  quotations omitted) (brackets in original).


27
In Hall, this court identified three  considerations which supported the trial court's  exclusion of the proffered expert testimony  regarding the reliability of eyewitness  identifications in that case: 1) the opportunity  for cross-examination; 2) the use of a cautionary  instruction; and 3) the presence of corroborating  evidence. See Hall, 165 F.3d at 1107-08. Each of  these three factors is present in the instant  case and each supports the decision of the trial  judge to exclude the testimony of the expert psychologist.


28
As we stated before, "any weaknesses in  eyewitness identification testimony ordinarily  can be exposed through careful cross-examination  of the eyewitnesses." Hall, 165 F.3d at 1107  (citations omitted). Furthermore, Crotteau's  counsel cross-examined Saffert extensively on the  potential problems of her eyewitness testimony  and was given ample latitude to argue this to the  jury. As the district judge noted, the victim  bank teller was on the stand, on direct and  cross, for a total of approximately one and one-  half hours. Defense counsel led her step-by-step  through the day that Crotteau came into the bank  on October 17th, with the teller admitting that  her heart was racing, her knees were wobbly, her  hands were sweating, and that she immediately  thought Crotteau was the bank robber before she  even heard his voice. Crotteau's counsel argued  these facts to the jury, along with the fact that  Crotteau came into the bank some 9 months after  Saffert had been the robbery victim, and  encouraged the jury to discredit the teller's  eyewitness identification based on these facts.  It was within the jury's province to choose to  credit or discredit Saffert's testimony based on  all of the facts before it. See id. ("[W]e  believe that the credibility of eyewitness  testimony is generally not an appropriate subject  matter for expert testimony because it influences  a critical function of the jury--determining the  credibility of witnesses.") (citation omitted).  Unfortunately for Crotteau, the jury elected to  believe Saffert's testimony.


29
Additionally, the two instructions given to the  jury by the trial judge regarding the credibility  of the witnesses were certainly sufficient. The  first was an instruction regarding the testimony  of witnesses, taken directly from Seventh Circuit  Pattern Instruction Section 1.03, and the second  was a cautionary instruction drawn from Hall. The  second instruction reads as follows:


30
You have heard testimony of an identification of  a person. Identification testimony is an  expression of belief or impression by the  witness. You should consider whether, or to what  extent, the witness had the ability and  opportunity to observe the person at the time of  the offense and to make a reliable identification  later. You should consider the circumstances  under which the witness later made the  identification.


31
The government has the burden of proving beyond  a reasonable doubt that the defendant was the  person who committed the crime charged.These two instructions properly cautioned the  jury to carefully weigh all of the circumstances  surrounding Saffert's identification of Crotteau  as the robber before reaching any conclusion.


32
Finally, there was substantial corroborating  evidence to implicate Crotteau as the robber of  the Brill State Bank. Again in Hall, we stated  that when there is corroborating evidence, expert  testimony regarding the reliability of eyewitness  identification is not necessary. See id.; see  also United States v. Kime, 99 F.3d 870, 885 (8th  Cir. 1996) (court reluctant to find abuse of  discretion in district court's decision to  exclude expert testimony on eyewitness  identifications "unless the government's case  against the defendant rested exclusively on  uncorroborated eyewitness testimony"). The  testimony of David Demars, David Apfel, and  Daniel Swanson all served to corroborate  Saffert's identification of Crotteau as the  robber by relating incriminating statements and  actions made by Crotteau both before and after  the robbery. David Demars, Crystal Demars, and  Jennifer Burt also each identified Crotteau as  the bank robber in the surveillance video based  on the way the robber walked and carried himself.  Finally, Crotteau's own statements to the FBI  denying ever having owned or worn clothing worn  by the robber corroborated the teller's  identification because several other witnesses  reported having seen Crotteau wearing such items  on previous occasions.


33
Thus, we hold that the trial court did not  abuse its discretion in excluding the expert  testimony of the psychologist. Such testimony was  not necessary because the defense extensively  cross-examined the eyewitness regarding the  reliability of her identification, the  experienced trial judge provided the jury with  clear, concise, and unambiguous cautionary  instructions on the reliability of eyewitness  identifications, and the teller's identification  of Crotteau as the robber was substantially  corroborated by other testimony offered at trial.


34
B. The Striking of Proffered Expert Testimony  Regarding the Height of the Bank Robber


35
Crotteau next contends that the district court  abused its discretion by striking the testimony  of a would-be expert witness, Ray Miller,  regarding the height of the bank robber in the  video, on the grounds that the witness was not  qualified as an expert under Fed. R. Evid. 702  because he lacked the education, knowledge,  training, experience, and methodology necessary  to qualify him as an expert. We review the  district judge's decision to exclude expert  testimony for an abuse of discretion. See Hall, 165 F.3d at 1101.


36
Ray Miller testified before the jury that he  had examined the video surveillance tapes from  the January 10, 1997 bank robbery, and from  Crotteau's visit to the bank on October 17, 1997.  Miller testified that based on his viewing of the  tapes and some measurements that he took, he  determined that the robber on the January tape  was only 5'2", while Crotteau appeared to be  approximately 5'8" on the October tape.


37
Miller testified that he left high school after  his freshman year, was home-taught, and  subsequently obtained his GED, that he had  trained himself on the computer software that he  used to reach his findings regarding the height  of Crotteau and the robber, that he had but two  years of experience with the personal computer,  and that he would not call himself an "expert" in  the field in which he was testifying.  Furthermore, Miller admitted that he relied on  information, such as a poor quality copy of the  tapes rather than the originals, that an expert  in the field would not have relied upon. Miller  also offered his opinion that an expert in the  field would likely have taken more measurements  than the scant number taken by Miller in reaching  his conclusions. In fact, Miller admitted that  although he visited the bank to take some  measurements, he did not measure the teller's  counter, nor did he measure the victim teller  herself. Thus, the government moved to strike  Miller's testimony and the judge granted the  government's motion, finding that Miller was not  qualified as an expert under Fed. R. Evid. 702.


38
We hold that the trial court did not abuse its  discretion in striking Miller's testimony. Based  on the record before us and the facts elicited at  trial regarding Miller's lack of qualifications  and methodology as described above, we agree with  the trial judge's ruling that Miller was not  qualified to offer expert testimony on the height  of the bank robber and Crotteau.

C.  Sufficiency of the Evidence

39
Crotteau asks this court to reverse his  conviction, claiming that the district judge  erroneously denied his motion for acquittal  pursuant to Rule 29 of the Federal Rules of  Criminal Procedure. We review the judge's denial  of a motion for acquittal de novo. See United  States v. Griffin, 194 F.3d 808, 816 (7th Cir.  1999), cert. denied, 120 S. Ct. 1546 (2000).  "Viewing the entire record and accompanying  inferences in the light most favorable to the  Government, we affirm the district court's ruling  as long as any rational trier of fact could have  found the essential elements of the crime beyond  a reasonable doubt." Id. (citing United States v.  Hach, 162 F.3d 937, 942 (7th Cir. 1998), cert.  denied, 119 S. Ct. 1586 (1999)). Where, as here,  a defendant asks us to conclude that the evidence  was insufficient to support his conviction, he  faces a very high hurdle because [w]hen reviewing a conviction for  sufficiency of the evidence, we neither reweigh  the evidence nor do we substitute our judgment of  the facts for that of the factfinder. We consider  the evidence in the light most favorable to the  prosecution, making all reasonable inferences in  its favor, and affirm the conviction so long as  any rational trier of fact could have found the  defendant to have committed the essential  elements of the crime. Reversal is warranted only  when the record is devoid of any evidence,  regardless of how it is weighed, from which a  jury could find guilt beyond a reasonable doubt.


40
United States v. Hall and Walker, 212 F.3d 1016, 1024 (7th Cir. May 16, 2000) (internal citations  and quotations omitted) (brackets in original).


41
Much of Crotteau's argument regarding the  sufficiency of the evidence centers around his  apparent belief that many of the witnesses were  not credible and their identifications of  Crotteau were unreliable. He claims that Janice  Saffert's eyewitness identification of Crotteau  is unreliable because she could not remember the  shape of the robber's eyes, she admitted that by  listening to the voice of the robber he could  have been one of her sons, and she described that  the robber held his gun in his right hand when it  was actually his left. Crotteau also argues that  Crystal Demars' and Jennifer Burt's  identifications of Crotteau as the robber in the  bank surveillance tape were unreliable because  both women testified that they were not  absolutely certain that it was Crotteau in the  video. Finally, he asserts that David Demars,  Daniel Swanson, and David Apfel provided no  evidence that Crotteau was the robber because  they offered no testimony concerning any steps  that were taken in preparation to rob the bank,  but merely testified as to portions of  discussions in which the men discussed the  possibility of robbing the Brill State Bank.


42
We reject Crotteau's argument that the evidence  was insufficient to support his conviction. All  of his attacks on the evidence essentially are  challenges to the credibility of the witnesses;  attacks which are properly made before the jury,  and not this court. See United States v.  Woolfolk, 197 F.3d 900, 904 (7th Cir. 1999)  ("Questions of witness credibility are reserved  for the jury, and its assessments will not be  second guessed by an appellate panel.").  Unfortunately for Crotteau, the jury resolved the  credibility questions against him.


43
Based upon our review of the record, we reject  Crotteau's claim on the sufficiency of the  evidence because there was more than ample  evidence from which a rational factfinder could  have concluded beyond a reasonable doubt that  Crotteau robbed the Brill State Bank in January  of 1997.

D.  The Trial Court's Alleged Jury Coercion

44
After the jury had been deliberating for nearly  three hours, it sent a written note to the court  requesting a definition of reasonable doubt. The  trial judge met with the parties to discuss how  to proceed and, after a brief argument, sent a  note in response to the jury at 4:45 p.m., stating as follows:


45
Members of the jury. No definition of reasonable  doubt is available. The phrase is self  explanatory and is its own best definition. Will  you also join us in court at 6 p.m. for  adjournment until 9 a.m. tomorrow.


46
Counsel for Crotteau did not object to the last  sentence of the note (regarding adjournment) when  the court read the proposed note to the parties  before sending it to the jury. At 5:30 p.m., the  jury sent a note stating that it had reached a  verdict.


47
Crotteau contends that the trial judge coerced  a guilty verdict when it informed the jury at  approximately 4:45 p.m. that deliberations would  end for the day at 6:00 p.m. and resume the  following morning. Because Crotteau did not  object to the note before the district court, we  review Crotteau's claim for plain error. See  United States v. Staples, 202 F.3d 992, 994 (7th  Cir. 2000).


48
In determining whether the court coerced the  jury into returning a guilty verdict, "[t]he  relevant inquiry . . . is whether the court's  communications pressured the jury to surrender  their honest opinions for the mere purpose of  returning a verdict." United States v. Kramer,  955 F.2d 479, 489 (7th Cir. 1992) (citations  omitted). Instructions which are neutral and  simply instruct the jury to continue in its  deliberations do not warrant reversal. Id.


49
We hold that the language that the district  court used in its note regarding the times for  adjournment for the day and re-adjournment for  the next day did not, in any manner, coerce the  jury into hastily reaching a guilty verdict. The  note was neutral and favored neither the  prosecution nor the defense; instead, the note  merely responded to the jury's earlier question  requesting a definition of reasonable doubt and  advised the jury of the court's schedule.


50
This court has previously stated our approval  of a schedule in which a judge adjourns "the  jury's deliberations at a reasonable hour and  require[s] them to come back the next day."  United States v. Feekes, 879 F.2d 1562, 1567 (7th  Cir. 1989). Although the jury came back with a  guilty verdict forty-five minutes after receiving  the note from the trial court, there is no  evidence that it did so because it was coerced by  the trial judge into reaching a guilty verdict.  Thus, we are of the opinion that the court did  not commit plain error in submitting the note to  the jury.

The decision of the district court is

51
AFFIRMED.



Notes:


1
 Crotteau lived with his sister, Danylle Demars,  Danylle's brother-in-law, David Demars, David's  wife, Crystal, and Jennifer Burt, Crotteau's  then-girlfriend.


2
 Fed. R. Evid. 702 states as follows
If scientific, technical, or other specialized  knowledge will assist the trier of fact to  understand the evidence or to determine a fact in  issue, a witness qualified as an expert by  knowledge, skill, experience, training, or  education, may testify thereto in the form of an  opinion or otherwise.


3
 Fed. R. Evid. 703 states
The facts or data in the particular case upon  which an expert bases an opinion or inference may  be those perceived by or made known to the expert  at or before the hearing. If of a type reasonably  relied upon by experts in the particular field in  forming opinions or inferences upon the subject,  the facts or data need not be admissible in  evidence.


4
 Rule 29 of the Federal Rules of Criminal  Procedure provides, in relevant part
The court on motion of a defendant or of its own  motion shall order the entry of judgment of  acquittal of one or more offenses charged in the  indictment or information after the evidence on  either side is closed if the evidence is  insufficient to sustain a conviction of such  offense or offenses. If a defendant's motion for  judgment of acquittal at the close of the  evidence offered by the government is not  granted, the defendant may offer evidence without  having reserved the right.